Citation Nr: 0805606	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a burial allowance in excess of $2,000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had verified active duty service from June 1940 
to July 1946, and the claims file includes references to 
subsequent active duty service.  He died in December 2003.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 administrative decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2004, a statement of the case was issued in August 
2005, and a substantive appeal was received in September 
2005.

The appellant testified at a Board videoconference hearing in 
January 2008.  The transcript of this hearing is of record.

The Board notes that at her January 2008 hearing, the 
appellant raised a new claim for increased "disability" 
benefits.  It is not entirely clear whether the appellant is 
referring to her Dependency and Indemnity Compensation 
payments or to another benefit; some clarification from the 
appellant may be necessary.  In any event, this matter is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1. A July 2004 rating decision granted service connection for 
the cause of the veteran's death.

2. In August 2004, VA authorized and paid funeral and burial 
benefits in the amount of $2,000.




CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $2,000 is not 
warranted.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 
3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
underlying facts as reflected by the evidence.  When the law 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet.App. at 132; Smith 
(Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 
1384 (Fed.Cir. 2002).  As the law regarding entitlement to 
burial allowance payment is dispositive in the instant claim, 
the VCAA is not applicable.



Analysis

In any case in which a veteran dies as the result of a 
service connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of a Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307 (West 2002); see also 38 C.F.R. 
§ 3.1600.

Under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding 
$300 to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of 38 U.S.C.A. 
§ 2303(a), VA shall pay the actual cost (not to exceed $300) 
of the burial and funeral expenses.  38 U.S.C.A. 
§ 2303(a)(1).

The veteran in this case died in December 2003 from a 
service-connected pathology, and he was laid to rest in a 
private cemetery.  The appellant has testified that her 
expenses associated with the veteran's burial at the private 
facility approached approximately $10,000, and the Board 
accepts the appellant's testimony in this regard.  In an 
August 2004 letter from the RO to the appellant, the 
appellant was notified that VA would pay her $2,000, as this 
is the maximum amount allowed for burial benefits for a 
veteran whose death was related to military service.

The appellant has repeatedly contended, including in her 
August 2004 notice of disagreement and her January 2008 
hearing testimony, that it was her wish and the wish of her 
late husband that he be buried in a specific VA national 
cemetery rather than the private facility in which he has 
been actually buried.  The appellant has described that she 
was presented with only two options for burial locations by 
"the mortuary" she dealt with, and that both options were 
private cemeteries and neither location was the VA cemetery 
that she preferred.  It appears that the appellant's 
frustrations arise originally from the information she was 
provided by a mortuary representative, and not from any 
dealing with a VA representative.  The appellant clarified at 
her hearing that "I didn't go to the VA.  This was all done 
through the mortuary."  In her February 2005 letter, the 
appellant described that "The mortuary's representative 
informed us of the alternatives ... not telling us we would 
have to pay for the local cemetery (seeing I was uneducated 
as to this procedure)."

The Board understands this to clarify that the appellant 
entered into an arrangement with a private mortuary regarding 
the veteran's burial; the Board can certainly understand the 
appellant's frustration with the challenges of obtaining 
accurate information regarding her options from that private 
mortuary, but the undisputed facts in this case do not 
present any basis for additional VA payments in excess of the 
maximum burial allowance permitted by law.  The Board 
understands that the appellant may feel that she was misled 
or poorly advised by the private mortuary representative she 
has described.  However, even if this is true, there is 
simply no basis in the law authorizing the VA to make 
additional payment to compensate the appellant for the 
results of her arrangements with a private mortuary.

The Board acknowledges the appellant's argument, including in 
her February 2005 letter, that the veteran was under-
compensated for his service-connected disease during his 
lifetime and that VA "should have the decency to see that he 
was due VA burial - the same as the National Cemetery."  
However, the Board cannot grant the payment sought by the 
appellant on such a basis.  The Board is without authority to 
grant eligibility to a payment simply on the basis of equity.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet.App. 
416, 425 (1994).  The Board further observes that 'no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.'  Smith v. Derwinski, 2 Vet.App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

The Board further acknowledges that the appellant has also 
testified that she has learned that the preferred VA cemetery 
is "full" and that she "could have had him there if he was 
cremated, but we chose not to have him cremated."  The Board 
understands the appellant's preferences, sympathizes with the 
appellant for her loss and for the difficulties she has faced 
concerning burial arrangements.  However, the maximum burial 
allowance available under the law has been established by 
Congress.  The law and regulations applicable to the claim, 
as set forth above, provide that no more than $2,000 may be 
authorized for burial benefits.  38 U.S.C.A. § 2307; 38 
C.F.R. § 3.1600.

The Board understands the appellant's frustration stemming 
from her dealings with the private mortuary, and the Board 
appreciates the appellant's desire to have her late husband 
buried in the preferred VA cemetery.  However, her dealings 
with a private mortuary and the availability of burial plots 
at the preferred VA cemetery do not change the application of 
the law in this case: The maximum amount of $2,000 has 
already been paid as a burial allowance.  The Board simply 
does not have the authority to set aside or ignore the law to 
grant a burial allowance in excess of this amount.  
Regardless of the appellant's frustrations arising from her 
dealings with the private mortuary, the legal provisions 
applicable to the payment of burial benefits are clear and 
specific and the Board is bound by them.  38 U.S.C.A. 
§ 7104(c).

The Board finds that it is legally precluded from granting 
burial benefits in excess of $2,000.  38 U.S.C.A. § 2307; 38 
C.F.R. § 3.1600; see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the claim should be denied as a matter of law if the 
law, and not the evidence is dispositive).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


